Citation Nr: 1525891	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-34 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for seizures.  

2.  Entitlement to service connection for a bilateral vision disability, claimed as blindness of both eyes.  

3.  Whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for asthma.

4.  Entitlement to service connection for asthma on a de novo basis.  


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1995 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Columbia, South Carolina, regional office (RO) of the Department of Veterans Affairs (VA).  

Entitlement to service connection for post-traumatic stress disorder (PTSD) was also denied in the March 2012 rating decision and was included in the notice of disagreement submitted by the Veteran to initiate this appeal.  Subsequently, entitlement to service connection for PTSD with polysubstance abuse was granted in a July 2013 rating decision.  This is considered a complete grant of the benefit sought on appeal, and the matter is not before the Board.  

The Veteran's claim of service connection for asthma was earlier denied in a final December 2001 rating decision.  Although the March 2012 rating decision initially denied the claim on the basis that new and material evidence had not been submitted, the July 2013 statement of the case determined that new and material evidence had been submitted, reopened the claim, and then continued the previous denial.  However, a determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been presented to reopen the claim of service connection for bilateral macular degeneration.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156a (2014).  The issue has been characterized accordingly.  As the Board will also determine that new and material evidence has been submitted and then find that additional development is required, the reopened claim will be listed as a separate issue.  

The Veteran's electronic record is located in Virtual VA and VBMS, and both have been reviewed and found to include relevant evidence.  

The issue of entitlement to an apportionment of the Veteran's benefits for a minor child has been raised in a July 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a bilateral vision disability and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Entitlement to service connection for grand mal seizures was granted in a December 2014 rating decision. 

2.  The Veteran's claim of service connection for asthma was denied in a December 2001 rating decision; he did not submit a notice of disagreement or new and material evidence within the one year appeal period.  

3.  The Veteran has submitted a statement from his mother that his asthma did not exist prior to service and a VA examination and medical opinion regarding aggravation was obtained in January 2013 and February 2013; this information was not considered in December 2001 and addresses the reasons for that prior denial of service connection.  




CONCLUSIONS OF LAW

1.  The criteria for a dismissal of the appeal for service connection for seizures have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014). 

2.  The December 2001 rating decision that denied entitlement to service connection for asthma is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156(b)(c) (2014). 

3.  New and material evidence has been submitted to reopen the previously denied claim for service connection for asthma.  38 C.F.R. § 3.156(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The VCAA is not applicable where further assistance would not aid the veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  In view of the favorable RO decision in December 2014 and the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.





Service Connection for Seizures

The Veteran's claim for service connection for seizures on a direct basis was denied in a March 2012 rating decision, which also denied his other claims for service connection.  He perfected an appeal.  

The Veteran's claim of service connection for seizures was certified to the Board in April 2014.  

Subsequently, in December 2014 the RO granted service connection for grand mal seizures as secondary to the Veteran's service connected PTSD and polysubstance abuse.  This resolved the appeal as to that issue.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  The Board notes that there is no difference in an award of service connection on a direct basis or on a secondary basis, and the effective date of the award is based on the Veteran's original claim.  There has been no allegation of a specific error regarding the grant of service connection for grand mal seizures.  As there is no allegation of remaining error of fact or law, the appeal is dismissed.  38 U.S.C.A. § 7105.

New and Material Evidence for Asthma

The Veteran contends that his asthma did not exist prior to service, but initially manifested during service.  He argues that he has submitted new and material evidence to reopen the initial denial of his claim.  

The record shows that entitlement to service connection for asthma was first denied in a January 2000 rating decision on the basis the claim was not well grounded.  The Veteran was notified of this decision in February 2000, and he did not submit a notice of disagreement.  However, the VCAA was enacted shortly after this decision, which changed the law regarding the concept of "not well grounded."  

Thereafter, the Veteran's claim for service connection for bronchial asthma was readjudicated in a December 2001 rating decision.  This decision denied the Veteran's claim on the basis that asthma existed prior to service and was not aggravated during service.  The Veteran was notified of this decision and provided his appellate rights in a December 2001 letter.  He did not submit a notice of disagreement within the one year appeal period, nor did he submit any new and material evidence during this period.  No additional relevant records have been received from the service department.  The December 2001 rating decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b)(c).  

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required as to each previously unproven element of a claim.  Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board finds that new and material evidence has been submitted, and the Veteran's claim of service connection for asthma has been reopened.  A March 2012 statement from the Veteran's mother indicates that the Veteran did not have asthma as a child.  This statement is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  Furthermore, a January 2013 VA examination and February 2013 addendum addressed whether or not the Veteran's asthma was aggravated during service.  Although the opinion is negative, it is the first competent medical opinion that has been added to the record.  Neither the statement nor the opinion was considered in the December 2001 rating decision.  Both of these items address the reasons for the prior denial; a finding that the asthma existed prior to service and that it was not aggravated during service.  The evidence is new and material, and the claim is reopened. 

The claim for service connection for asthma on a de novo basis will be further addressed in the remand.  


ORDER

The appeal for entitlement to service connection for seizures is dismissed. 

New and material evidence has been submitted to reopen the claim for service connection for asthma; to this extent only the appeal is allowed. 


REMAND

The Veteran contends that his bilateral vision disability is the result of active service.  

The record shows that the Veteran has a bilateral vision disability, with diagnoses including optic atrophy and open angle glaucoma.  His visual fields are greatly constricted, and he is considered to be legally blind. 

VA treatment records include a September 2011 ophthalmology consultation.  This examiner explored various reasons for the Veteran's visual disability, and noted that it might be related to his nutrition. 

Entitlement to service connection for PTSD with polysubstance abuse has been established.  A review of the Veteran's treatment records shows that he has abused alcohol for many years, consuming up to 12 beers and a pint of liquor on many days.  Given the nutritional deficiencies that may result from alcohol abuse, and given the September 2011 statement, the Board finds that the requirements to obtain a VA examination have been met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Turning to the Veteran's claim of service connection for asthma, the January 2013 opinion and February 2013 addendum were asked to address whether or not the Veteran's pre-existing asthma was aggravated due to service.  

However, a review of the service treatment records reveals that the Veteran's August 1994 entrance examination was negative for asthma.  The veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Once it is established that a veteran is entitled to the presumption of soundness, it must be determined whether or not there is sufficient evidence to rebut this presumption.  Pursuant to 38 U.S.C.A. § 1111, there is a two-pronged test for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003. 

Therefore, the Board finds that additional medical opinions are required to determine whether there is clear and unmistakable evidence the Veteran's asthma existed prior to service and, if so, there is clear and unmistakable evidence it was not aggravated by service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA ophthalmology examination for his bilateral visual disability.  The claims folder and electronic record must be provided to the examiner for use in the study of this case, and the examination report must state that they have been reviewed.  All indicated tests and studies should be conducted.  At the conclusion of the examination and record review, the examiner should provide the following opinions:

a) What is the diagnosis or diagnoses of the Veteran's bilateral vision disability? 

b) For each diagnosis, is it as likely as not that this disability was incurred due to active service?

c) If the answer to (b) is negative, is it as likely as not that the Veteran's visual disability is caused by his service connected PTSD with polysubstance abuse?  If not, is it at least as likely as not that his visual disability has been aggravated (permanently worsened beyond its natural progression) by his service-connected PTSD with polysubstance abuse?  If aggravation is found, please identify the baseline level of disability prior to aggravation, or explain why this cannot be accomplished.

The reasons and bases for all opinions should be provided.  The examiner should discuss the Veteran's alcohol abuse and whether or not it is related to his visual disability.  If the examiner is unable to express any portion of the requested opinion without resort to speculation, the reasons and bases for this opinion should be noted, and any outstanding evidence that might allow the opinion to be expressed should be identified.  

2.  The Veteran should be scheduled for a VA respiratory examination for his asthma.  The claims folder and electronic record must be provided to the examiner for use in the study of this case, and the examination report must state that they have been reviewed.  All indicated tests and studies should be conducted.  At the conclusion of the examination and record review, the examiner should provide the following opinions:

a) Note that asthma was not shown on the August 1994 entrance examination.  Is there clear and unmistakable (undebatable) evidence that chronic asthma existed upon entry into active service?

b) If the answer to (a) is yes, then is there clear and unmistakable evidence that the pre-existing asthma was NOT aggravated (increased in severity beyond natural progression) during active service? 

c) If the answer to (a) is no, then is it as likely as not that the Veteran's asthma was incurred in or as the result of active service? 

The reasons and bases for all opinion should be provided.  If the examiner is unable to express any portion of the requested opinion without resort to speculation, the reasons and bases for this opinion should be noted, and any outstanding evidence that might allow the opinion to be expressed should be identified.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


